       Case 3:21-cv-00101-JBA Document 1 Filed 01/21/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

TAMMY SHIPPEE,

                       Plaintiff,              :       Case No.:

VS.

MATULAITIS NURSING HOME, INC.,:

                       Defendant.              :       January 21, 2019

                                                       Jury Trial Demanded

                                           COMPLAINT

       Plaintiff; Tammy Shippee, by and through her attorneys, Sabatini and Associates, LLC,

complaining of the defendant, respectfully alleges:

                                             PARTIES

       1.      Plaintiff is a citizen of the State of Connecticut.

       2.      Defendant Matulaitis Nursing Home, Inc. was and is a corporation organized and

existing under the laws of the State of Connecticut with a principal place of business located at

10 Thurber Road, Putnam, Connecticut 06260.

       3.      At all times material, plaintiff was an eligible employee as that term is defined by

the FMLA.

       4.    At all times material, defendant employed fifty (50) or more employees at plaintiff’s

former worksite for twenty or more weeks in 2019 and 2020 in an industry affecting interstate

commerce. Accordingly, defendant is an employer covered by the FMLA.

       5.      At all times material, plaintiff was an employee within the meaning of the

Connecticut Fair Employment Practices Act (CFEPA) C.G.S. §46a-60(a) et seq.

       6.      At all times material, defendant was an employer within the meaning of the


                                                   1
         Case 3:21-cv-00101-JBA Document 1 Filed 01/21/21 Page 2 of 8




Connecticut Fair Employment Practices Act (CFEPA) C.G.S. §46a-60(a) et seq.

                                 JURISDICTION ANI) VENUE

        7.     The Court has jurisdiction pursuant to 28 U.S.C. §133 1 and 28 U.S.C. §1343 and

this action is brought pursuant to: the Family Medical Leave Act of 1993 (FMLA).

        8.     This Court has personal jurisdiction over the Parties and venue is proper under 28

U.S.C. §1391(b).

        9.     The Court has pendent jurisdiction over the state law claim.

                                  GENERAL ALLEGATIONS

         10.   Defendant employed plaintiff.

        11.    Defendant hired plaintiff on or about October 22, 2012.

        12.    Plaintiffs job title was Nurse.

        13.    Plaintiff was qualified for the job.

        14.    Plaintiff was a full-time employee.

        15.    Plaintiff performed her job at or above a satisfactory level.

        16.    Plaintiff is associated with an individual with a disability.

        17.    Defendant was notified that plaintiff was associated with an individual with a

disability.

        18.    Plaintiff had care giving responsibilities for the disabled individual.

        19.    Defendant was notified that plaintiff care giving responsibilities for the disabled

individual.

        20.    Plaintiff requested FMLA family leave in connection with caring for the disabled

individual.

        21.    On or about April 10, 2020, plaintiff requested FMLA, contacted a company



                                                  2
         Case 3:21-cv-00101-JBA Document 1 Filed 01/21/21 Page 3 of 8




called FMLA Source, and obtained the FMLA certification form.

        22.    Defendant uses a third party vendor called FMLA Source in connection with its

legal responsibilities under the FMLA.

        23.    FMLA Source sent a letter dated April 21, 2020 to the plaintiff and the defendant

stating that plaintiffs FMLA continuous leave was approved for April 11, 2020 to April 17, 2020

and the FMLA intermittent leave was approved for April 18, 2020 through April 9, 2021.

        24.    In a letter dated April 13, 2020, defendant stated that the plaintiff was terminated

and the letter identified abandoned position as the reason.

        25.    Upon information and belief, one or more similarly situated employees have been

allowed by the Respondent to take a leave of absence due to COVID in light of the person’s age

and underlying medical condition.

        26.    Defendant is aware that there are federal FMLA regulations.

        27.    Defendant knew or should have known that 29 CFR §825.13 provides for a

minimum of fifteen (15) days to an employee for returning a completed FMLA certification

form.

        28.    Defendant violated 29 CFR §825.13 when it terminated plaintiff.

        29.    Any and all excuses to be offered by defendant to explain the termination decision

would not be the real reason but rather a pretext to cover up unlawful discrimination and/or

retaliation.

        30.    Plaintiff filed charges against the defendant with the Connecticut Commission on

Human Rights and Opportunities (CHRO) on or about July 13, 2020.

        31.    On or about October 27, 2020, plaintiff received a release ofjurisdiction from the

CHRO (Ex.1)


                                                 3
        Case 3:21-cv-00101-JBA Document 1 Filed 01/21/21 Page 4 of 8




                                      FIRST COUNT
                               (FMLA DiscriminationlRetaliation)

        1.      Plaintiff repeats and re-alleges the allegations set forth above as though fully set

forth herein.

        32.     Plaintiff invoked her right to FMLA-qualifying leave.

        33.     Requesting FMLA leave is an exercise of a right under the Act.

        34.     Defendant, by and through its agents and/or employees, retaliated against the

plaintiff for the exercise of her rights under the FMLA in one or more of the following ways:

        (a)     by terminating plaintiff’s employment.

        35.     As a direct and proximate result of defendant’s retaliation/discrimination, plaintiff

suffered and sustained damages, including but not limited to: lost wages, lost

employee/retirement benefits, and other expenses and financial losses that would not otherwise

have been incurred.

        36.       Defendant’s actions have been willful.

                                       SECOND COUNT
                  (Interference with the Exercise of Rights under the FMLA)

        1.      Plaintiff repeats and re-alleges the allegations set forth above as though fully set

forth herein.

        37.     Defendant interfered with plaintiffs rights under the FMLA by denying her leave

and then terminating her employment for missing time from work that should have been

protected by the FMLA.

        38.     Plaintiff was actively exercising or attempting to exercise her FMLA-protected

medical leave rights at the time of her termination.




                                                  4
        Case 3:21-cv-00101-JBA Document 1 Filed 01/21/21 Page 5 of 8




        39.     Plaintiff had a right to return to her job or a substantially equivalent job after

using continuous and/or intermittent protected family leave.

       40.      As a direct and proximate result of defendant’s interference, plaintiff suffered and

sustained damages, including but not limited to: lost wages, lost employee and/or retirement

benefits, and other expenses and financial losses that would not otherwise have been incurred.

        41.     Defendant’s FMLA violation was willful.

                                      THIRD COUNT
        (Disability Discrimination by Association in Violation of C.G.S. §46a-60(b)(1)


        1.      Plaintiff repeats and re-alleges the allegations set forth above as though fully set

forth herein.

        42.     Defendant, by and through their agents and/or employees, violated Connecticut’s

Fair Employment Practices Act when they terminated plaintiff because of her association with a

disabled individual.

        43.     As a result of the illegal discrimination, plaintiff suffered and sustained harms and

losses including lost wages, emotional distress, lost employment benefits, harm to professional

reputation, and attorneys’ fees and costs.




                                                   5
        Case 3:21-cv-00101-JBA Document 1 Filed 01/21/21 Page 6 of 8




                                      DEMAND FOR RELIEF

        WHEREFORE, plaintiff prays for appropriate damages including: compensatory

damages; damages for back pay, front pay, bonuses, personal days; liquidated damages;

attorneys’ fees; costs; interest; statutory punitive damages; job reinstatement; prejudgment

interest; for an injunction requiring the removal of any and all adverse information contained in

plaintiffs personnel file; for a trial by jury; and for all other just and proper relief.




DATE: January 21, 2021




                                              ça aóaz
                                                James V. Sabatini, Esq.
                                                Fed.No.: CT 19899
                                                SABATINI AND ASSOCIATES, LLC
                                                1 Market Square
                                                Newington, CT 06111
                                                Tel. No.: (860) 667-0839
                                                Fax No.: (860) 667-0867
                                                Email: jsabatini@sabatinilaw.com

                                                AflORNEY FOR PLAINTIFF




                                                    6
Case 3:21-cv-00101-JBA Document 1 Filed 01/21/21 Page 7 of 8




                   EXHIBIT 1




                             7
          Case 3:21-cv-00101-JBA Document 1 Filed 01/21/21 Page 8 of 8




                                     STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Tammy Shippee
COMPIAINNT                                                          CHRO No. 2140020


vs.                                                                 EEOC No. 16A-2020-0 1245


Matulaitis Nursing Home Inc.
RESPONDENT

                                      RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 46a- 100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. If this action involves a state agency or official, it may be bmught in the Superior Court
for thejudicial district of Hartford.

A copy of any civil action bmught pursuant to this release must be served on the Commission at ROJ@ct.gov or
at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and within
two years of the date of filing the complaint with the Commission unless circumstances tolling the
statute of limitations are present.




DATE: October 27, 2020                                         Tanya A. Hughes, Executive Director



Service:
Complainant’s counsel: isabatini@sabatinilaw.com
Respondent’s counsel: awarren@rc.com
